 

Execution Version

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of October 27, 2013 (this “Agreement”), is made
and entered into by and among RCS Capital Corporation, a Delaware corporation
(“Parent”), Zoe Acquisition, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent (“Merger Sub”), and Timothy B. Murphy (the
“Stockholder”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
Investors Capital Holdings, Ltd., a Delaware corporation (the “Company”), Parent
and Merger Sub are entering into an Agreement and Plan of Merger (as it may be
amended, supplemented or restated, and including all exhibits and other
attachments thereto, the “Merger Agreement”), which provides, among other
things, for the merger of the Company with and into Merger Sub, with Merger Sub
being the surviving entity (the “Merger”), upon the terms and subject to the
conditions set forth in the Merger Agreement;

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholder is the record and/or beneficial
owner of the number of shares of Company Common Stock (including shares of
Company Restricted Stock and shares of Company Common Stock under the Company
401(k) Plan) set forth across from the Stockholder’s name on Schedule A attached
hereto and has the voting and dispositive power in connection with the Merger
with respect to such shares (the “Existing Shares” and, together with any shares
of Company Common Stock acquired by the Stockholder after the date hereof,
whether upon the exercise of options, conversion of convertible securities or
otherwise, including as contemplated by Section 1(d), the “Shares”); and

 

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent has required that the Stockholder agree, and the Stockholder has agreed,
to enter into this Agreement.

 

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties agree as follows:

 

AGREEMENT

 

1.          Agreement to Vote; Irrevocable Proxy; Etc.

 

(a)          Agreement to Vote. Subject to the terms and conditions hereof, the
Stockholder hereby irrevocably and unconditionally agrees that, from and after
the date hereof and until the Termination Date (as defined in Section 5 below),
at any meeting of the holders of Company Common Stock, however called, or in
connection with any written consent of the holders of Company Common Stock, the
Stockholder shall (x) appear at such meeting or otherwise cause all of the
Shares to be counted as present thereat for purposes of calculating a quorum and
respond to any other request by the Company or Parent for written consent, if
any, and (y) vote (or cause to be voted) the Shares (i) in favor of (A) approval
of the Merger and the other transactions contemplated by the Merger Agreement
and (B) any other matter that is required to facilitate the consummation of the
Merger and the other transactions contemplated by the Merger Agreement and
(ii) against the following actions: (A) any Acquisition Proposal, (B) any other
action involving the Company or any Subsidiary of the Company that would
reasonably be expected to have the effect of impeding, materially interfering
with, materially delaying, materially postponing, or impairing (I) the ability
of the Company to consummate the Merger or (II) any other transaction
contemplated by the Merger Agreement or (C) any action or agreement that would
reasonably be expected to result in any condition to the consummation of the
Merger set forth in Article VII of the Merger Agreement not being fulfilled on
or prior to the Outside Date. Subject to the terms and conditions hereof, no
Stockholder shall enter into any agreement or understanding with any Person
prior to the Termination Date to vote in any manner inconsistent herewith.
Subject to the terms and conditions hereof, the obligations of the Stockholder
specified in this Section 1(a) shall not be affected by the commencement, public
proposal, public disclosure or communication to the Company of any Acquisition
Proposal prior to the Termination Date.

 



 

 

 

(b)          Irrevocable Proxy. The Stockholder hereby revokes any and all
previous proxies and powers of attorney granted with respect to the Shares, and
the Stockholder shall not grant any subsequent proxy or power of attorney with
respect to the Shares, except as set forth in this Agreement or required by a
letter of transmittal. By entering into this Agreement, subject to the last
sentence of this Section 1(b), the Stockholder hereby grants, or agrees to cause
the applicable record holder to grant, a proxy appointing Parent, any designee
of Parent and each of Parent’s officers, with full power of substitution and
resubstitution, as the Stockholder’s attorney-in-fact and proxy, for and in the
Stockholder’s name, to be counted as present, vote, express consent or dissent
with respect to the Shares for the purposes set forth in Section 1(a). The proxy
granted by the Stockholder pursuant to this Section 1(b) is, subject to the last
sentence of this Section 1(b), irrevocable and is coupled with an interest, in
accordance with Section 212(e) of the DGCL, and is granted in order to secure
the Stockholder’s performance under this Agreement and also in consideration of
Parent entering into this Agreement and the Merger Agreement. The power of
attorney granted by the Stockholder is a durable power of attorney and shall
survive the dissolution, bankruptcy, death or incapacity of the Stockholder. If
the Stockholder fails for any reason to be counted as present, consent or vote
the Shares in accordance with the requirements of Section 1(a), then Parent
shall have the right to cause to be present, consent or vote the Shares in
accordance with the provisions of Section 1(a). The proxy granted by the
Stockholder shall be automatically revoked upon the valid termination of this
Agreement in accordance with Section 5. The Stockholder hereby affirms that the
proxy granted in this Section 1(b) is given in connection with the execution of
the Merger Agreement, and that such proxy is given to secure the performance of
the duties of the Stockholder under this Agreement. If for any reason the proxy
granted herein is found by a court of competent jurisdiction to not be valid,
then the Stockholder agrees to vote the Shares in accordance with Section 1(a).
For Shares as to which the Stockholder is the beneficial but not the record
owner, the Stockholder shall take all necessary actions to cause any record
owner of such Shares to irrevocably constitute and appoint Parent and its
designees as such record owner’s attorney and proxy and grant an irrevocable
proxy to the same effect as that contained herein.

 



2

 

 

(c)          Restriction on Transfer. From the date of this Agreement until the
Termination Date, except as otherwise contemplated in the Merger Agreement, the
Stockholder shall not (i) sell, transfer, pledge, encumber, assign or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, or limitation on the voting rights of, any
of the Shares (any such action, a “Transfer”), (ii) deposit any of the Shares
into a voting trust or enter into a separate voting agreement with respect to
the Shares, (iii)  take any action that would cause any representation or
warranty of the Stockholder contained herein to become untrue or incorrect, in
each case, in any material respect, or would reasonably be expected to have the
effect of preventing or disabling the Stockholder from performing his
obligations under this Agreement or (iv) commit or agree to take any of the
foregoing actions. Any action taken in violation of the foregoing sentence shall
be null and void ab initio. Notwithstanding the foregoing, the Stockholder may
make Transfers of Shares by will, for estate or tax planning purposes, for
charitable purposes or as charitable gifts or donations; provided, that, each
transferee agrees in writing to be bound by the terms of this Agreement
applicable to the Stockholder and to hold such Shares subject to all the terms
and provisions of this Agreement to the same extent as such terms and provisions
bound the Stockholder. If any involuntary Transfer of any of the Shares shall
occur, the transferee (which term, as used herein, shall include the initial
transferee and any and all subsequent transferees of the initial transferee)
shall take and hold such Shares subject to all of the restrictions, liabilities
and rights under this Agreement, which shall continue in full force and effect
until the Termination Date. In furtherance of the foregoing, the Stockholder
hereby authorizes (x) Parent to notify the Company’s transfer agent that there
is a stop transfer order with respect to all Shares (and that this Agreement
places limits on the voting and transfer of the Shares) and (y) the Company and
the Company’s transfer agent not to register the Transfer of any certificate
representing any of the Shares unless such Transfer is made in accordance with
the terms of this Agreement.

 

(d)          Additional Shares. The Stockholder hereby agrees, prior to the
Termination Date, to promptly notify Parent in writing of any new Shares
acquired by the Stockholder, if any, after the execution of this Agreement. Any
such Shares shall be subject to the terms of this Agreement as though owned by
the Stockholder on the date of this Agreement. In the event of a stock split,
stock dividend or distribution, or any change in the Company Common Stock by
reason of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“Existing Shares” and “Shares” shall be deemed to refer to and include such
shares as well as all such stock dividends and distributions and any securities
into which or for which any or all of such shares may be changed or exchanged or
which are received in such transaction.

 

(e)          Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent, any of the Persons identified in Section 1(b) or any
other Person any direct or indirect ownership or incidence of ownership of or
with respect to, or pecuniary interest in, any of the Shares. All rights,
ownership and economic benefits of and relating to, and pecuniary interest in,
the Shares shall remain vested in and belong to the Stockholder, and none of
Parent, the Persons identified in Section 1(b) or any other Person shall have
any power or authority to direct the Stockholder in the voting or disposition of
any of the Shares, except as otherwise expressly provided in this Agreement.

 



3

 

 

(f)          Non-Solicitation. Prior to the Termination Date, the Stockholder
shall (i) not (whether directly or indirectly through any representative of the
Stockholder) engage in any conduct that if conducted by the Company would be
prohibited by Section 6.4(a)(i) or (ii) of the Merger Agreement after taking
into account the terms of such section and (ii) advise the Company (in order
that the Company can timely comply with its obligations under Section 6.4(c) of
the Merger Agreement) of the Stockholder’s receipt of any Acquisition Proposal.

 

2.          Representations and Warranties of the Stockholders. The Stockholder
hereby represents and warrants to Parent, as of the date hereof, and at all
times during the term of this Agreement, as follows:

 

(a)          Authorization; Validity of Agreement; Necessary Action. The
Stockholder has full power and authority to execute and deliver this Agreement,
to perform his obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of Parent and Merger Sub, constitutes a valid and binding obligation
of the Stockholder, enforceable against the Stockholder in accordance with its
terms, except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency or other similar Laws, now or hereafter in effect, affecting
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

(b)          Shares. The Existing Shares are owned beneficially and/or of record
by the Stockholder, as set forth on Schedule A attached hereto. The Existing
Shares constitute all of the shares of Company Common Stock owned of record or
beneficially by the Stockholder, and, except for the Existing Shares, the
Stockholder does not beneficially own or have any right to acquire (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing) any shares
of Company Common Stock or any securities convertible into shares of Company
Common Stock (other than pursuant to any option, stock award or similar
compensation plan adopted by the Company). The Stockholder has the voting power,
sole power of disposition, sole power to issue instructions with respect to the
matters set forth in Section 1 hereof and power to agree to all of the matters
set forth in this Agreement with respect to each of the Existing Shares as set
forth on Schedule A attached hereto, with no other limitations, qualifications
or restrictions on such rights, subject to applicable federal securities Laws,
state “blue sky” Laws and the terms of this Agreement and the Merger Agreement.
Except for this Agreement and the applicable restrictions under federal
securities Laws and state “blue sky” Laws, the Stockholder has good and valid
title to the Existing Shares, free and clear of all liens, claims, security
interests, pledges, options, rights of first refusal, agreements, limitations on
voting rights, restrictions, charges, proxies and other charges or encumbrances.

 

(c)          No Conflicts. The execution and delivery of this Agreement by the
Stockholder do not, and the performance of the terms of this Agreement by the
Stockholder will not, (a) require the Stockholder to obtain the consent or
approval of, or make any filing with or notification to, any Governmental
Authority, (b) require the consent or approval of any other Person pursuant to
any Contract binding on the Stockholder or his properties or assets, (c) except
as may otherwise be required by federal securities Laws, conflict with or
violate any Law applicable to the Stockholder or pursuant to which any of his
properties or assets are bound or (d) violate any other material Contract to
which the Stockholder is a party, including any voting agreement, stockholders
agreement, irrevocable proxy, voting trust, trust agreement, pledge agreement,
loan or credit agreement, note, bond, mortgage, indenture lease or other
agreement, instrument, permit, concession, franchise or license.

 



4

 

 

(d)          Acknowledgment. The Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the Stockholder’s
execution, delivery and performance of this Agreement.

 

3.          Representations and Warranties of Parent and Merger Sub. Each of
Parent and Merger Sub hereby represents and warrants to the Stockholder, as of
the date hereof, and at all times during the term of this Agreement, as follows:

 

(a)          Organization. Each of Parent and Merger Sub is duly organized,
validly existing and in good standing under the Laws of the State of Delaware.

 

(b)          Corporate Authorization; Validity of Agreement; Necessary Action.
Each of Parent and Merger Sub has the requisite corporate or limited liability
company power and corporate or limited liability company authority to execute
and deliver this Agreement, to perform its respective obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by each of Parent and Merger Sub of this Agreement and the
consummation by each of Parent and Merger Sub of the transactions contemplated
hereby have been duly and validly authorized by the board of directors of Parent
and the sole member of Merger Sub and no other corporate or limited liability
company proceedings on the part of Parent or Merger Sub are necessary to
authorize the execution and delivery by each of Parent and Merger Sub of this
Agreement, and the consummation by each of Parent and Merger Sub of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by each of Parent and Merger Sub, and, assuming this Agreement
constitutes a valid and binding obligation of the Stockholder, constitutes a
valid and binding obligation of each of Parent and Merger Sub, enforceable
against each of Parent and Merger Sub in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar Laws, now or hereafter in effect, affecting creditors’ rights
generally and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(c)          No Conflicts. The execution and delivery of this Agreement by each
of Parent and Merger Sub do not, and the performance of the terms of this
Agreement by each of Parent and Merger will not, (a) require Parent or Merger
Sub to obtain the consent or approval of, or make any filing with or
notification to, any Governmental Authority, (b) require the consent or approval
of any other Person pursuant to any Contract binding on Parent or Merger Sub or
their respective properties or assets, (c) except as may otherwise be required
by federal securities Laws, conflict with or violate any Law applicable to
Parent or Merger Sub or pursuant to which any of their respective or any Parent
Subsidiary’s properties or assets are bound or (d) violate any other material
Contract to which Parent, Merger Sub or any Parent Subsidiary is a party.

 



5

 

 

4.          Further Assurances. From time to time, at any other party’s request
and expense and without further consideration, each party hereto shall execute
and deliver such additional documents and take all such further lawful action as
may be reasonably necessary or desirable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement.

 

5.          Termination. This Agreement shall automatically terminate, and no
party shall have any rights or obligations hereunder and this Agreement shall
become null and void and have no further force or effect upon the earlier to
occur of the (a) Effective Time, (b) valid termination of the Merger Agreement
in accordance with its terms, (c) an Adverse Recommendation Change, and (d) at
the option of the Stockholder, the execution of any amendment or waiver with
respect to the Merger Agreement subsequent to the date of this Agreement that
results in any decrease in the consideration to be paid per share (for the
avoidance of doubt, other than a decrease or other adjustment currently
contemplated by the terms of the Merger Agreement) for the shares of Company
Common Stock (any such date shall be referred to herein as the “Termination
Date”). Nothing in this Section 5 shall relieve any party of liability for
breach of this Agreement prior to the termination of this Agreement pursuant to
its terms.

 

6.          Costs and Expenses. All costs and expenses incurred in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be paid by the party incurring such costs and expenses.

 

7.          Amendment and Modification. This Agreement may be amended, modified
and supplemented in any and all respects only by written agreement executed and
delivered by each of the parties hereto. No provision of this Agreement may be
waived, discharged or terminated other than by an instrument in writing signed
by the party against whom the enforcement of such waiver, discharge or
termination is sought, except that this Agreement may be terminated as set forth
in Section 5.

 

8.          Notices. Any notice, request, claim, demand and other communications
hereunder shall be sufficient if in writing and sent (i) by facsimile
transmission (providing confirmation of transmission) or e-mail of a pdf
attachment (provided that any notice received by facsimile or e-mail
transmission or otherwise at the addressee’s location on any Business Day after
5:00 p.m. (New York City time) shall be deemed to have been received at
9:00 a.m. (New York City time) on the next Business Day) or (ii) by reliable
overnight delivery service (with proof of service), hand delivery or certified
or registered mail (return receipt requested and first-class postage prepaid),
addressed as follows (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8):

 

If to the Stockholder, to:

 

Timothy B. Murphy

55 Chanticleer Road

Sudbury, MA 01776

 



6

 

 

with a mandatory copy (which shall not constitute notice) to:

 

Bracewell & Giuliani LLP

1251 Avenue of the Americas, 49th Floor

New York, New York 10020

Phone: (212) 508-6142

Fax: (212) 938-3842

Attention: Julian Rainero

 

If to Parent or Merger Sub, to:

 

RCS Capital Corporation, Inc.

405 Park Avenue, 15th Floor

New York, NY 10022

Phone: (866) 904-2988

Fax: (646) 381-0545

Attention: Ryan Tooley,

   Assistant General Counsel

 

with a mandatory copy (which shall not constitute notice) to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Phone: (212) 969-3000

Fax: (212) 969-2900

Attention: Peter M. Fass

   Lorenzo Borgogni

 

9.          Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.”

 

10.         Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by e-mail of a pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.         Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the Merger Agreement) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder. This Agreement is intended to create a contractual relationship among
the Stockholder, Parent and Merger Sub, and is not intended to create, and does
not create, any agency, partnership, joint venture or any like relationship
among any of the parties hereto. Without limiting the generality of the
foregoing, none of the Stockholder, Parent or Merger Sub, by entering into this
Agreement, intends to form a “group” for purposes of Rule 13d-5(b)(1) of the
Exchange Act or any other similar provision of applicable Law with each other or
any other stockholder of the Company.

 



7

 

 

12.         Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

13.         Specific Performance; Remedies Cumulative.

 

(a)          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to seek the remedy of specific performance of the terms hereof, in
addition to any other remedy at law or equity.

 

(b)          Remedies Cumulative. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

14.         Governing Law. This Agreement and all Actions (whether based on
contract, tort or otherwise), directly or indirectly, arising out of or relating
to this Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof, shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to any choice or conflict of Laws provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Delaware.

 

15.         Assignment. Except as set forth in Section 1(c), neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by the Stockholder (whether by operation of law or otherwise) without
the prior written consent of Parent. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns.

 

16.         Consent to Jurisdiction.

 

(a)          Each of the parties hereto hereby irrevocably submits to the
exclusive jurisdiction of the courts of New Castle County in the State of
Delaware and to the jurisdiction of the United States District Court for the
State of Delaware (the “DE Courts”), for the purpose of any Action (whether
based on contract, tort or otherwise), directly or indirectly, arising out of or
relating to this Agreement or the actions of the parties hereto in the
negotiation, administration, performance and enforcement thereof, and each of
the parties hereto hereby irrevocably agrees that all claims in respect to such
Action may be heard and determined exclusively in any DE Court.

 



8

 

 

(b)          Each of the parties hereto (i) irrevocably consents to the service
of the summons and complaint and any other process in any other Action relating
to the transactions contemplated by this Agreement, on behalf of itself or its
property, in the manner provided by Section 8 and nothing in this Section 16
shall affect the right of any party to serve legal process in any other manner
permitted by Law, (ii) consents to submit itself to the personal jurisdiction of
the DE Courts in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such DE Court and (iv) agrees that it will not bring any
Action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the DE Courts. Each of the parties hereto
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

17.         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE), DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE MERGER OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, OR THE
ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT THEREOF.

 

18.         Negotiated Terms. The provisions of this Agreement are the result of
negotiations between the parties. Accordingly, this Agreement shall not be
construed in favor of or against any party by reason of the extent to which the
party or any of his or its professional advisors participated in its
preparation.

 

19.         Action in Stockholder Capacity Only. The parties acknowledge and
agree that this Agreement is entered into by the Stockholder solely in his
capacity as the record and/or beneficial owner of the Shares and nothing in this
Agreement shall restrict or limit in any respect any action or inaction taken by
the Stockholder in his capacity as a director or officer of the Company or any
Subsidiary of the Company. The taking of any action (or failure to act) by the
Stockholder in his capacity as an officer or director of the Company or any
Subsidiary of the Company will in no event be deemed to constitute a breach of
this Agreement, and the Stockholder shall not have any liability to Parent or
Merger Sub or any of their respective Affiliates under this Agreement as a
result of any action or inaction by the Stockholder acting solely in his
capacity as an officer or director of the Company or any Subsidiary of the
Company.

 



9

 

 

20.         Documentation and Information. The Stockholder (i) consents to and
authorizes the publication and disclosure by Parent and Merger Sub of the
Stockholder’s identity and holdings of the Shares, and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement,
in any press release or any other disclosure document required in connection
with the Merger or any other transaction contemplated by the Merger Agreement
and (ii) agrees as promptly as practicable to give to Parent and Merger Sub any
information reasonably related to the foregoing as either may reasonably require
for the preparation of any such disclosure documents. As promptly as
practicable, the Stockholder shall notify Parent of any required corrections
with respect to any written information supplied by the Stockholder specifically
for use in any such disclosure document, if and to the extent the Stockholder
becomes aware that any have become false or misleading in any material respect.

 

[Signature Pages Follow] 

 

10

 

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Stockholder have caused this
Agreement to be signed by their respective officers or other authorized Person
thereunto duly authorized as of the date first written above. 

 

  STOCKHOLDER:       /s/ Timothy B. Murphy   Timothy B. Murphy

 

[Signature Page to Voting Agreement]

 

 

 

 

  RCS CAPITAL CORPORATION         By: /s/ Edward M. Weil, Jr.   Name: Edward M.
Weil, Jr.   Title: President         ZOE ACQUISITION, LLC         By: RCS
Capital Corporation, its sole member         By: /s/ Edward M. Weil, Jr.   Name:
Edward M. Weil, Jr.   Title: President

 

[Signature Page to Voting Agreement]

 

 

 

 

SCHEDULE A

 

EXISTING SHARES



 

   Company Common Stock      Stockholder  Company Common
Stock (other than
Company Restricted
Stock and Company
Common Stock under
Company 401(k) Plan)   Company
Restricted Stock   Company
Common Stock
under the
Company 401(k)
Plan   Company
Options  Timothy B. Murphy   305,150    64,416    78,692    150,000 

 

 

